Barber v Sorce (2019 NY Slip Op 09238)





Barber v Sorce


2019 NY Slip Op 09238


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, TROUTMAN, AND WINSLOW, JJ. (Filed Dec. 20, 2019.) 


MOTION NO. (535/19) CA 18-02063.

[*1]RODNEY BARBER, PLAINTIFF-RESPONDENT, 
vCHARLES SORCE, ET AL., DEFENDANTS, AND VICTOR J. ANZIANO, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.